DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the preloaded force" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Claim 24 recites “a preloaded state”, but fails to recite “a preloaded force”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7, 9, 10, 13-17, 20-24, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 61 286629 A to Emoto in view of US 4,168,819 to Ducrocq.
Re-claim 1, Emoto teaches a spring damper device (figure 1), comprising: a single directional spring 1 having first and second ends, the spring defines an inner diameter region; a viscoelastic damper 2 comprises a viscoelastic polymer (see page 6 of the translation, such as propylene) and an element of elasticity, the damper 2 extends from the first end to the second end of the single directional spring and is situated within the inner diameter region of the single directional spring (the damper 2 is spaced a substantial distance from the single spring 1), wherein in response to a load on the spring damper device, the single directional spring 1 operates to compress to absorb the load and any impact shock associated with the load, and the viscoelastic damper 2 operates to dampen vibration associated with the load.  Emoto further teaches the viscoelastic damper operates freely from the single directional spring (see page 5 “In combination with a viscoelastic body freely”), and as such is interpreted to imply the viscoelastic damper is sized and configured such that, upon a maximum compression of the single directional spring, the viscoelastic damper is maintained within the inner diameter region of the single directional spring so as to not interfere with the operation of the single directional spring, as this would have been an obvious extension of the free operation statement by Emoto.  However, Emoto is silent regarding the performance properties of the viscoelastic damper, specifically the 
Ducrocq teaches a viscoelastic material and damper having the properties of an absorption property where over 50 percent of vibration energy is absorbed at frequencies from 10 to 30,000 Hz, see column 6 lines 35-42 and figure 7.  In particular, Ducrocq teaches that viscoelastic material is known to have wide damping properties, and absorbs over 50 percent of vibration energy at frequencies above 3.8 Hz, and thus includes the range recited in the claim.  In addition, figure 7 shows the percentage of energy absorbed at values including between 10 and 30 Hz as being above 50 percent.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when having selected a viscoelastic material for the damping structure of Emoto to have looked to Ducrocq and the viscoelastic material taught therein, thus providing a viscoelastic damper having the ability to damp vibrations between two structures.
Re-claim 3, the viscoelastic damper 2 is coaxially aligned with the spring 1.
Re-claim 4, during compression, the viscoelastic damper 2 works independently of the spring, the spring rate of the spring is substantially unaffected by the viscoelastic damper, since each element is separate and non-contacting.
Re-claim 6, the viscoelastic damper 2 comprises a first section having a first diameter (this is narrow retaining section 3 illustrated in figure 1), a second section having a second diameter (the central section, particularly the section within the coil spring), and a third section having a third diameter (the opposing narrow retaining section), wherein the first and third diameters are substantially the same and are each less than the second diameter.

Re-claim 9, the single directional spring 1 comprises a coil spring 1 and the inner diameter region is defined by an inner diameter of the coil spring, the viscoelastic damper 2 is sized to be entirely situated within the inner diameter region of the coil spring (see figure 1).
Re-claim 10, the viscoelastic damper comprises a non-uniform outer surface and cross-sectional area along a longitudinal axis when in an uncompressed state, and a substantially uniform outer surface and cross-sectional area along the longitudinal axis when in a compressed state.  The sections disposed at ends 3 have a narrowed portion, thus the damper 2 has a non-uniform cross section along its longitudinal length.
Re-claim 13, the viscoelastic damper 2 is coaxially aligned with the single directional spring 1.
Re-claim 14, Emoto teaches a system for absorbing shock and damping vibration, comprising: a first structure (i.e. lower structure, see figure 4) has a spring seat 4 (see figure 1); a second structure (i.e. upper structure) has a spring seat 4, the second structure is opposite the first structure; a spring damper device 6 is situated between the structures, the spring damper device comprises: a single directional spring 1 having a first end positioned against the spring seat of the first structure, a second end is positioned against the spring seat of the second structure, the single directional spring 1 defines an inner diameter region; a viscoelastic damper 2 comprises a viscoelastic polymer comprising both an element of viscosity and an element of elasticity, the damper is situated within the inner diameter region of the single directional spring, wherein, in response to a load on the single directional spring from the second structure, the single directional spring operates to compress to absorb the load and an impact shock associated with In combination with a viscoelastic body freely”), and as such is interpreted to imply the viscoelastic damper is sized and configured such that, upon a maximum compression of the single directional spring, the viscoelastic damper is maintained within the inner diameter region of the single directional spring so as to not interfere with the operation of the single directional spring, as this would have been an obvious extension of the free operation statement by Emoto.  However, Emoto is silent regarding the performance properties of the viscoelastic damper, specifically the viscoelastic polymer comprising an absorption property where over 50 percent of vibration energy is absorbed at frequencies from 10 to 30,000 Hz.   
Ducrocq teaches a viscoelastic material and damper having the properties of an absorption property where over 50 percent of vibration energy is absorbed at frequencies from 10 to 30,000 Hz, see column 6 lines 35-42 and figure 7.  In particular, Ducrocq teaches that viscoelastic material is known to have wide damping properties, and absorbs over 50 percent of vibration energy at frequencies above 3.8 Hz, and thus includes the range recited in the claim.  In addition, figure 7 shows the percentage of energy absorbed at values including between 10 and 30 Hz as being above 50 percent.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when having selected a viscoelastic material for the damping structure of Emoto to have looked to Ducrocq and the viscoelastic material taught therein, thus providing a viscoelastic damper having the ability to damp vibrations between two structures.

Re-claim 16, the spring seat of the first structure comprises a bore sized and shaped corresponding to the single directional spring, the first end of the single directional spring and at least part of the damper are received and situated within the bore, such that the single directional spring and the bore cooperatively operate as structural support for the single directional spring.  Figure 1 shows the bores sized to receive the spring 1 and the damper 2.
Re-claim 17, the system includes a plurality of spring damper devices 6 situated between the first and second structures (see figure 4), each of the plurality of spring damper devices comprising a single directional spring 1 and a viscoelastic damper 2 situated within the single directional spring, respectively, to define a plurality of spring damper devices, wherein the plurality of spring damper devices are at least partially compressed to comprise a pre-load between the first and second structures.
Re-claim 20, each respective single directional spring 1 is seated in a bore of the second structure, such that each bore and respective single directional spring cooperate to operate as structural support for the single directional spring.
Re-claim 21, Emoto teaches a method for making a spring damper device, comprising: providing a single directional spring 1 having a first and second end, the spring defines an inner diameter region; forming a viscoelastic damper 2 comprising a viscoelastic polymer comprising both an element of viscosity and an element of elasticity, the viscoelastic damper extends from the first end to the second end of the spring 1 and is situated within the inner diameter region of In combination with a viscoelastic body freely”), and as such is interpreted to imply the viscoelastic damper is sized and configured such that, upon a maximum compression of the single directional spring, the viscoelastic damper is maintained within the inner diameter region of the single directional spring so as to not interfere with the operation of the single directional spring, as this would have been an obvious extension of the free operation statement by Emoto.  However, Emoto is silent regarding the performance properties of the viscoelastic damper, specifically the viscoelastic polymer comprising an absorption property where over 50 percent of vibration energy is absorbed at frequencies from 10 to 30,000 Hz.   
Ducrocq teaches a viscoelastic material and damper having the properties of an absorption property where over 50 percent of vibration energy is absorbed at frequencies from 10 to 30,000 Hz, see column 6 lines 35-42 and figure 7.  In particular, Ducrocq teaches that viscoelastic material is known to have wide damping properties, and absorbs over 50 percent of vibration energy at frequencies above 3.8 Hz, and thus includes the range recited in the claim.  In addition, figure 7 shows the percentage of energy absorbed at values including between 10 and 30 Hz as being above 50 percent.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when having selected a viscoelastic material for the damping structure of Emoto to have looked to Ducrocq and the 
Re-claim 22, the entirety of the viscoelastic damper 3 is sized and shaped to fit within an inner region of the single directional spring, as illustrated in figure 1.
Re-claim 23, the viscoelastic damper 2 is formed with a first section having a first diameter (this is narrow retaining section 3 illustrated in figure 1), a second section having a second diameter (the central section, particularly the section within the coil spring), and a third section having a third diameter (the opposing narrow retaining section), wherein the first and third diameters are substantially the same and are each less than the second diameter.
Re-claim 24, Emoto teaches a method for assembling a spring damper system, comprising: providing a first structure (i.e. base or lower structure or in figure 4) having a plurality of spring seats 4, a second structure (i.e. upper structure) having a plurality of spring seats 4, the second structure is movable relative to the first structure; situating a plurality of spring damper devices against respective spring seats of the first structure, wherein each spring damper device comprises a single directional spring 1 and a viscoelastic damper 2 situated within an inner diameter region of the single directional spring; positioning the second structure adjacent the first structure, such that the plurality of spring damper devices are biased against respective spring seats of the second structure and in a pre-loaded state, wherein each directional spring 1 operates to attenuate an impulse shock between the first and second structures, and wherein each viscoelastic damper 2 operates to dampen vibration between the first and second structures.   Emoto further teaches the viscoelastic damper operates freely from the single directional spring (see page 5 “In combination with a viscoelastic body freely”), and as such is interpreted to imply the viscoelastic damper is sized and configured such that, upon a maximum 
Ducrocq teaches a viscoelastic material and damper having the properties of an absorption property where over 50 percent of vibration energy is absorbed at frequencies from 10 to 30,000 Hz, see column 6 lines 35-42 and figure 7.  In particular, Ducrocq teaches that viscoelastic material is known to have wide damping properties, and absorbs over 50 percent of vibration energy at frequencies above 3.8 Hz, and thus includes the range recited in the claim.  In addition, figure 7 shows the percentage of energy absorbed at values including between 10 and 30 Hz as being above 50 percent.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when having selected a viscoelastic material for the damping structure of Emoto to have looked to Ducrocq and the viscoelastic material taught therein, thus providing a viscoelastic damper having the ability to damp vibrations between two structures.
Re-claim 28, the first structure comprises a plurality of bores (each formed in seat 4) that define the spring seats of the first structure, wherein situating the plurality of spring damper devices against the spring seats of the first structure further comprises situating the single directional springs into respective bores, such that each bore and the respective single directional spring cooperate to act as a spring support structure for the respective spring damper device.
Claims 18, 19, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emoto in view of Ducrocq as applied to claim 17 and 24 above, and further in view of US 2017/0356722 A1 to Jeung et al.
Re-claims 18 and 27, Emoto fails to teach the spring damper used with a sight mount of a projectile firing mechanism.  
Jeung et al. teach a sight mount of a projectile firing mechanism that uses a plurality of elastic springs (such as 152, 153 and 154) to support a first structure relative to a second structure.  The second structure 120 is rotatable relative to the first structure 110.  The spring damper system of Emoto is capable of substituting for the elastic springs used in Jeung et al., and would have provided additional vibration damping upon full compression of the springs, not currently capable by the elastic springs in Jeung et al.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the spring damper system of Emoto in a sight mount of a projectile firing mechanism as taught by Jeung et al., so as to provide both a support function and vibration damping over a greater range of spring compression.
Re-claims 19 and 26, Jeung et al. teach spring dampers being situated transverse (or orthogonal) to each other.  When having utilized the spring dampers devices of Emoto in the apparatus of Jeung et al., would have resulted in spring dampers situated transverse (or orthogonal) to each other, thus providing for a damping function in two directions.  
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emoto in view of Ducrocq as applied to claim 24 above, and further in view of US 127,672 to Anderson.

Anderson teaches a spring damper system having first and second opposing structures, the position of the structures can be adjusted through the use of bolt b.  This is a common means of adjusting the relative position of two structures, and would have been familiar to a person of ordinary skill.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the spring damper system of Emoto with an adjustment means of the type taught by Anderson, so as to provide an easy method of adjusting the relative preloaded condition of the opposing structures.
Allowable Subject Matter
Claims 5, 8, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-10, and 12-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Germano and Emoto each teach a spring damper system with a single directional spring and viscoelastic damper.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.
TJW
September 17, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657